Motion Granted in Part; Order filed August 13, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00229-CR
                                   ____________

                          ORLEAN AYERS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 597938


                                   ORDER

      This is an appeal from the denial of relief following post-conviction DNA
testing. Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant has made known to this
court his desire to review the record and file a pro se brief. See Anders v.
California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969).
       The clerk’s record was filed March 19, 2013. Pursuant to this court’s order,
the Harris County District Clerk’s office provided appellant with a copy of the
record. Appellant has reviewed the record and filed a motion requesting that the
record be supplemented.1 See Tex. R. App. P. 34.5(c). We grant the motion in part
and issue the following order:

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before September 13, 2013, containing the following:

       1. Appellant’s pro se motion for DNA testing and request for
       appointment of counsel dated December 24, 2008;
       2. Appellant’s motion for scientific testing of DNA evidence dated
       October 26, 2009;
       3. Texas Department of Public Safety-Crime Laboratory Reports
       dated December 14, 2012;
       4. Affidavit of Jennifer Moreno;
       5. Appellant’s motion for “objection for the preservation of appellate
       review pursuant to art. 64.04” dated Feb. 5, 2013;
       If any omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

       The Harris County District Clerk is ordered to furnish a copy of the
supplemental record to appellant on or before September 13, 2013, and certify to
this court the date on which delivery of the supplemental record to appellant is

1
    Some of the items appellant requests are included in the record. The State’s requests for
Findings of Fact are included in its Proposed Findings of Fact, which were adopted and signed
by the trial court on February 1, 2011, and January 8, 2013. The Affidavit of Barbara Anderson
is included in the record. Appellant also requests the trial court records in cause number 597938.
To the extent appellant is seeking records from the trial resulting in his conviction, those records
are not a part of this appeal. The evidence at appellant’s trial was discussed in this court’s
opinion affirming his conviction, however. See Ayers v. State, 879 S.W.2d 176 (Tex. App.—
Houston [14th Dist.] 1994, no pet.). Appellant’s motion is denied with respect to these items.

                                                 2
made. Appellant’s pro se brief shall be filed with this court within thirty days of
that date.



                               PER CURIAM




                                        3